Howk, C. J.
The appellee, upon notice to the appellant, has filed a written motion to dismiss this appeal, for the following causes:
“ 1. Because the Supreme Court has no jurisdiction whatever of said appeal; and,
“ 2. Because said appeal was taken by the appellant ' from a final judgment of the Clarke Circuit Court, the action having originated before a justice of the peace, and the amount in controversy did not exceed fifty dollars, exclusive of costs.”
These causes are all well assigned, and are fully sustained by the transcript of the record on file in this case. '
This court has no jurisdiction of this appeal, under section 550 of the practice act, as amended by an act approved March 14th, 1877, which amended section prescribes and regulates the jurisdiction of this court, as to the amount in controversy in such cases as this. Acts 1877, Spec. Sess., p. 59.
"We have decided that an appeal may be dismissed, upon motion, for the want of jurisdiction in this court of such appeal, where the want of jurisdiction is apparent in threcord on file in this court. Buntin v. Hooper, 59 Ind. 589, and The Evansville, etc., R. R. Co. v. Barbee, 59 Ind. 592.
Appeals have been repeatedly dismissed by this court, where it appeared from the record that the amount in controversy was smaller than the amount prescribed by the Legislature as the amount necessary to give this court jurisdiction of the appeal. Under the amended section-of the code above cited, the amount in controversy must *400exceed fifty dollars, exclusive of costs, or this court will have no jurisdiction of an appeal in such controversy. Cowley v. The Town of Rushville, 60 Ind. 327, and authorities cited.
The appeal in this case is dismissed, at the appellant’s costs, for the want of jurisdiction.